Citation Nr: 1427925	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-40 478A	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for asthma.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left wrist and left forearm strain.

3.  Entitlement to an initial compensable disability rating for an inguinal hernia repair.

4.  Entitlement to an initial compensable disability rating for bilateral calf muscle strain.

5.  Entitlement to an initial compensable disability rating for a left thumb strain.

6.  Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis.

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran had active military service from October 1986 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2013 the Board remanded the claims for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a total disability rating for compensation based on individual unemployability is reasonably raised by the record and is REMANDED to Agency of Original Jursidiction via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's asthma requires inhalational bronchodilator therapy on a daily basis.  Pulmonary function test findings show no worse than FEV-1 of 89 percent predicted, or FEV-1/FVC of 72 percent predicted.  He has not required monthly visits to a physician for required care of exacerbations or at least 3 courses of systemic corticosteroids per year.

2.  The Veteran's left wrist and forearm strain is not manifested by ankylosis of the wrist or elbow or any limitation of motion of the elbow or forearm.  

3.  The Veteran's residuals of bilateral inguinal hernia repair are not manifested by postoperative recurrence that was readily reducible and well-supported by truss or belt, a painful or unstable scar, or a scar which causes limitation of motion. 




4.  The Veteran's bilateral calf muscle strain with myoclonic jerks is not manifested by moderate convulsive tic, moderate muscle disability, or moderate incomplete paralysis of the deep peroneal nerve on either side.  

5..  The Veteran's left thumb strain is not manifested by a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for left wrist and left forearm strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 5205-5215 (2013).

3.  The criteria for an initial compensable evaluation for inguinal hernia repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7338 (2013).

4.  The criteria for an initial compensable evaluation for bilateral calf muscle strain with myoclonic jerks have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.73, 4.124(a), Diagnostic Codes 5311, 8103, 8523 (2013).

5.  The criteria for an initial compensable evaluation for left thumb strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5228 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 


A pre-rating letter afforded the Veteran in conjunction with his participation in the Benefits Delivery at Discharge program (BDD) provided pertinent notice to the Veteran in connection with what were then claims for service connection.  That letter indicated what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran information pertaining to assignment of disability ratings and effective dates in compliance with Dingess/Hartman v. Nicholson. 

Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in May 2008 and April 2013.

As the reports of the VA examinations are based on medical history and describe the disabilities in sufficient detail in the context of the rating criteria, the Board finds the examinations are adequate so that the Board's evaluation of the disabilities is a fully informed one.  




See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.



In every instance where the minimum schedular evaluation does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Asthma

Respiratory disorders are evaluated under DCs 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran is currently in receipt of a 30 percent disability rating under DC 6602, which pertains to bronchial asthma.  The Board has considered the applicability of other diagnostic codes, but as the Veteran has not been diagnosed with any pulmonary disorder other than bronchial asthma, the Board finds that DC 6602 is the most appropriate diagnostic code for rating the Veteran's disability.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

Diagnostic Code 6602 provides for a 30 percent disability evaluation where PFTs show any of the following:  FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  




A 60 percent disability evaluation is warranted where pulmonary function tests (PFTs) show any of the following:  FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted where pulmonary function tests (PFTs) show any of the following:  FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, DC 6602.

Pulmonary function testing in May 2008 showed FEV-1 of 96 percent predicted, and FEV-1/FVC 72 percent of predicted.  

On VA examination in May 2008, the Veteran reported productive cough/sputum, gray phlegm, and dyspnea with mild exertion.  He used Albuterol and Singulair daily.  He had no incapacitating episodes.  

A May 2010 chest X-ray was normal.

On VA examination in April 2013, the Veteran denied any hospitalizations related to asthma since his last VA examination.  He used Symbicort daily, Albuterol intermittently, and also Singulair.  He did not require the use of oral or parenteral corticosteroid medications.  The Veteran did not have any physician visits for required care of exacerbations.  Pulmonary function testing showed FEV-1 of 89 percent predicted, and FEV-1/FVC 75 percent of predicted.  The examiner described a very mild obstructive defect.  The examiner stated that the Veteran's respiratory condition did not impact his ability to work.

The reported FEV-1 of 89 percent predicted, at worst, and FEV-1/FVC of 72 percent predicted, at worst, warrant no more than a 30 percent rating under DC 6602.  


The PFT findings do not show:  FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent.  Thus, in order to be entitled to an increased rating of 60 percent under DC 6602, the Veteran must require at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

The evidence of record reflects that the Veteran uses inhalational bronchodilator therapy on a daily basis.  The record does not show that the Veteran required monthly visits to a physician for control of his asthma.  As the Veteran has been using inhalational bronchodilator therapy on a daily basis, the Board finds that he is properly assigned a 30 percent rating under DC 6602.  In determining that the Veteran is not entitled to a higher rating of 60 percent under DC 6602, the Board notes that the Veteran has not had at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Thus, he does not meet the criteria for a higher rating of 60 percent under Diagnostic Code 6602.

Consideration has been given to staged ratings, however, staged ratings are not indicated in the present case, as the Board finds that the weight of the credible evidence shows that the Veteran's service-connected asthma has been no more than 30 percent disabling throughout the appeals period.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b).

Left Wrist/Forearm Strain

The Veteran's service-connected right wrist disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215 [wrist, limitation of motion].  See 38 C.F.R. § 4.27 (2013).





Diagnostic Code 5215 provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

On VA examination in May 2008 the Veteran reported intermittent left forearm pain, as well as a "knot" in the left wrist area.  On examination, there was some wrist tenderness with range of motion.  Dorsiflexion was noted as "normal, except for pain dorsum of hand at 3rd metacarpal with this movement."  Palmar flexion and radial deviation were normal.  Ulnar deviation was from zero to 40 degrees, with pain beginning and ending at 40 degrees.  There was no joint ankylosis.

On VA examination in April 2013, palmar flexion of the left wrist was noted as 80 degrees or greater.  Dorsiflexion was 70 degrees or greater.  There was no objective evidence of painful motion.  There was no additional functional loss with repetitive use.  The examiner noted that there was no arthritis shown on X-ray.  

As noted above, the Veteran is currently in receipt of the 10 percent maximum rating provided under Diagnostic Code 5215.  Diagnostic Code 5214 [wrist, ankylosis of], which is the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because there is no evidence of ankylosis in the record.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The medical evidence of record fails to demonstrate the presence of any ankylosis.    

The Board has also considered whether the Veteran is entitled to a higher rating under any of the Diagnostic Codes pertaining to the elbow and forearm, 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.  




However, the evidence does not demonstrate any ankylosis of the elbow, limitation of forearm flexion or extension, nonunion of the radius and ulna, impairment of the ulna or radius, or impairment of supination and pronation.  The April 2013 VA examiner described full ranges of elbow and forearm motion with no objective evidence of ankylosis or painful motion and no functional limitations due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 and 4.45, and repetitive motion.  DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995).

Consideration has been given to staged ratings, however, staged ratings are not indicated in the present case, as the Board finds that the weight of the credible evidence shows that the Veteran's service-connected left wrist/forearm strain has been no more than 10 percent disabling throughout the appeals period.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b).

Inguinal Hernia

The Veteran underwent bilateral inguinal hernia repairs during service.  Service connection is in effect for status post bilateral inguinal hernia repair with asymptomatic surgical scarring.

The disability is currently rated under Diagnostic Code 7338.  Under that code, a 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well-supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.  




A note to Diagnostic Code 7338 provides that a 10 percent evaluation should be added for bilateral involvement, provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.  

On VA examination in May 2008, the Veteran reported intermittent pain across the abdomen, radiating down to the right testicle.  This was aggravated by lying on either side or by walking.  The examiner reported that the scars from the hernia repairs were atrophic, superficial, not painful, not adherent, 

On VA examination in April 2013, examination showed no hernia detected on either side and no indication for a supporting belt.  The examiner found no scars associated with the hernia repairs.

For the period on appeal, the Veteran's residuals of inguinal hernia repair are evaluated as noncompensable.  The Board finds that a higher rating is not warranted because, as noted above, there is no evidence that a hernia is recurrent, or that the Veteran requires support by a truss or belt.  The examiner specifically noted that there were no recurrent hernias.  Thus, a higher evaluation is not warranted.

The Board has also considered whether the Veteran is entitled to a rating for scars from his hernia surgery.  The May 2008 VA examiner noted surgical scars that were two centimeters by 0.3 centimeters; 0.7 by 0.5 centimeters; and one centimeter by 0.8 centimeters.  These were all described as superficial, nonpainful, and nonadherent.  The April 2013 VA examiner found no scars.

The Veteran is not entitled to a rating under Code 7802 because the evidence of record is against a finding of a scar is in an area of 144 square inches (929 sq. cm.)  He is not entitled to a rating under Code 7803 because the evidence is against a finding that a scar is unstable.  The Veteran is not entitled to a rating under Code 7804 or 7805 because a superficial scar was not painful on examination.  



Consideration has been given to staged ratings, however, staged ratings are not indicated in the present case, as the Board finds that the weight of the credible evidence shows that the Veteran's service-connected bilateral inguinal hernia repair has not been compensably disabling throughout the appeals period.  

As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b).

Bilateral Calf Muscle Strain

Service connection is in effect for bilateral calf muscle strain with myoclonic jerks.

The disability is rated by the RO under 38 C.F.R. § 4.124a, Diagnostic Code 8103.  Under Diagnostic Code 8103, which is for convulsive tic, a noncompensable rating is warranted for mild convulsive tic, a 10 percent rating is warranted for moderate convulsive tic, and a 30 percent rating is warranted for severe convulsive tic.  NOTE: Depending upon frequency, severity, muscle groups involved.

On VA examination in May 2008, the examiner noted some tenderness at the proximal mid-calf muscle on the left with standing on his forefeet, but there were no muscle abnormalities.  There were no right calf abnormalities found.  Muscle strength and function of the calves was normal.  The examiner stated that the Veteran's history was suggestive of myoclonic jerks of the bilateral lower extremities, but that no abnormalities were detected on examination.

MRI of the left lower leg in August 2009 was normal.

On a December 2009 treatment record, the Veteran reported a ten year history of left calf pain that starts after running.  No tenderness was elicited on examination.  Nerves were intact.  The assessment was exercise induced compartment syndrome, left leg.



On VA examination in April 2013, the Veteran reported a tingling sensation in his left heel that travelled up to his calf if he stood for more than 15 minutes.  With squatting, the Veteran reported a "lettuce-like tearing" sensation in the left calf.  He reported left calf cramping at night.  

The VA examiner noted that the Veteran had a history of bilateral calf muscle strain affecting Muscle Group XI.  The examiner noted normal muscle strength testing of the knee extension groups, the ankle plantar flexion groups, and ankle dorsiflexion groups, bilaterally.  No muscle atrophy was present.  Examination showed no calf tenderness bilaterally, no cords felt bilaterally, and no edema of the feet or ankles bilaterally.  Ankle and knee reflex testing was normal bilaterally.  Gait and neurological testing was normal bilaterally.  

Diagnostic Code 5311 pertains to Muscle Group XI which encompasses the plantaris as it includes the posterior and lateral crural muscles as well as muscles of the calf.  Functions include propulsion, plantar flexion of the foot, stabilization of the arch, and flexion of the toes and the knee.  A slight disability with respect to them merits a noncompensable rating.  A moderate disability is assigned a 10 percent rating, while a 20 percent rating requires a moderately severe disability.  The maximum rating of 30 percent is reserved for a severe disability.  Cardinal signs and symptoms of muscle impairment are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, coordination difficulty, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

There was no additional functional limitations due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 and 4.45, and repetitive motion.  DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995).






Under 38 C.F.R. § 4.124a, Diagnostic Code 8523 for the deep peroneal nerve, a noncompensable rating is assigned for mild incomplete paralysis, a 10 percent rating for moderate incomplete paralysis and a 20 percent rating for severe incomplete paralysis.

The Veteran's bilateral calf muscle strain with myoclonic jerks has been objectively shown to be nearly asymptomatic throughout the appeals period.  The May 2008 VA examination noted some calf tenderness on the left, however subsequent treatment record and VA examination in April 2013 found no tenderness of either calf.  Neurological and muscle findings have been consistently normal.  

The medical evidence of record does not provide a basis for a compensable rating of either lower extremity; there is no demonstration of moderate convulsive tic, moderate muscle disability, or moderate incomplete paralysis of the deep peroneal nerve.  

Consideration has been given to staged ratings, however, staged ratings are not indicated in the present case, as the Board finds that the weight of the credible evidence shows that the Veteran's service-connected bilateral calf muscle strain with myoclonic jerks has not been compensably disabling throughout the appeals period.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b).

Left Thumb Strain

The Veteran's service-connected left thumb strain has been rated by the RO under the provisions of Diagnostic Code 5228.  Under this regulatory provision, a noncompensable rating (zero percent) is warranted for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating is warranted for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


The criterion for a 20 percent rating is a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.

On VA examination in May 2008, the Veteran reported intermittent left thumb pain and difficulty holding objects.  On examination, there was normal flexion, abduction, and rotation of the left thumb, without pain.  There was no gap between the thumb pad and fingers with the thumb attempting to oppose the fingers.  Strength and dexterity were normal.

On VA examination in April 2013, the examiner noted a history of left thumb strain.  The Veteran reported a loss of thumb power and a "sand" sensation and numbness at the base of the left thumb.  Examination showed normal range of thumb motion.  There was no functional loss, painful motion, or inability to touch the thumb pad to the fingers.  There was tenderness to the left thumb.  X-ray of the left thumb was within normal limits.  There was no additional functional limitations due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 and 4.45, and repetitive motion.  DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995).

In order to warrant a compensable rating, the Veteran's disability must be manifested by a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The medical evidence fails to show that the Veteran meets the criteria for a higher rating.  To the contrary, the May 2008 and April 2013 VA examiners found that that there was no gap between the fingers and the palm.  

Consideration has been given to staged ratings, however, staged ratings are not indicated in the present case, as the Board finds that the weight of the credible evidence shows that the Veteran's service-connected left thumb strain has not been compensably disabling throughout the appeals period.  


As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  

This is done by a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the manifestations of the disabilities to the rating schedule, the rating criteria describe the disability levels and the Veteran's symptomatology. In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1). 

      (The Order follows on the next page.).






ORDER

An initial disability rating in excess of 30 percent for asthma is denied.

An initial disability rating in excess of 10 percent for a left wrist and left forearm strain is denied.

An initial compensable disability rating for an inguinal hernia repair is denied.

An initial compensable disability rating for bilateral calf muscle strain is denied.

An initial compensable disability rating for a left thumb strain is denied.


REMAND

In a statement in December 2009, the Veteran stated that he was let go of his job because of his service-connected asthma, left wrist, and calf muscle strain. 

In a claim for increase, where the record reasonably raises a claim for total disability rating for compensation based on individual unemployability, the claim for a total disability rating for compensation is not a separate claim, but a part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

After ensuring VCAA compliance with the duty to notify and the duty to assist, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board. 




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


